Citation Nr: 0831284	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-40 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran is competent to manage his VA benefit 
payments.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the veteran was found to be incompetent 
to handle the disbursement of funds.

The veteran requested a hearing before the Board in his 
December 2005 substantive appeal, stating subsequently that 
he wished to appear before the Board by video teleconference.  
A hearing was scheduled in August 2008 and notice was 
provided the veteran by letter dated in June 2008.  He 
responded in July 2008 that he would appear for his scheduled 
hearing.

However, in July 2008, the veteran's guardian contacted the 
RO and stated that he was unable to attend the hearing and 
was not aware that the veteran intended to attend the 
hearing.  A report of contact dated in August 2008, before 
the hearing, notes that the veteran's guardian stated the 
veteran had contacted him and stated he would probably not 
come to Waco for the hearing.

The veteran failed to report for his hearing in August 2008.  
There is nothing in the claims folder to indicate that the 
veteran requested to reschedule his hearing, or that he 
provided sufficient excuse for having failed to report.  
Given the foregoing, the Board finds that it has given the 
veteran sufficient opportunity to appear for his hearing and 
will proceed to adjudicate this case.


FINDING OF FACT

The medical evidence of record shows that, due to his 
service-connected schizophrenic reaction, paranoid type, the 
veteran does not have the mental capacity to manage his 
affairs, including disbursement of funds, without limitation.



CONCLUSION OF LAW

The veteran is incompetent for purposes of disbursement of VA 
benefits. 38 U.S.C.A. § 5103A, 5107(a); 38 C.F.R. § 3.353 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Such notice was not provided in this case.  However, in Sims 
v. Nicholson, 19 Vet. App. 453, 456 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) explicitly held that the 
notice and assistance provisions do not apply to competency 
determinations. Consequently, the Board is not required to 
address the RO's efforts to comply with those provisions with 
respect to the issue currently on appeal.

II.  Competency

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation. 38 C.F.R. § 3.353(a). There is a 
presumption in favor of competency. Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency. 38 C.F.R. § 3.353(d).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities. 38 C.F.R. § 3.353(c). Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency. 

Service connection has been in effect for a psychiatric 
disorder, schizophrenic reaction, paranoid type, evaluated as 
100 percent disabling since 1984. The veteran was found to be 
incompetent from November 1985.  In a July 2004 rating 
decision, the veteran was found to be competent based on a VA 
examination report dated in April 2004 and a statement by the 
veteran's VA treating physician in March 2004.  Then again, 
in June 2005, he was found to be incompetent based on Field 
Examination reports dated in November 2003 and November 2004, 
and a VA examination report dated in March 2005.  The veteran 
appealed the July 2004 rating decision.

The July 2004 rating decision made no mention of the November 
2003 Field Survey report, and it does not appear that the 
examiner who conducted the April 2004 VA examination reviewed 
it.

The November 2003 Field Survey showed the veteran was 
observed to exhibit excellent communication skills, all self-
help skills, and was fully ambulatory.  He appeared to be 
oriented in all spheres.  He knew the sources but not the 
amounts of his income, and he handled $1050.00 monthly 
without assistance.  He claimed that he spent this money on 
loans, bills, groceries, rental furniture, and incidental 
items.  He had no money in his possession.  His mother, who 
was then operating as his court appointed guardian, stated 
that she had allowed the veteran to pay some of his monthly 
expenses outside of the household, but found that he was not 
paying them.  For example, she believed he was paying his 
auto insurance, but when he had a car accident, it was 
discovered he had not made the payments.  The Field Examiner 
concluded the veteran required assistance with the management 
of his funds, and that his mother was no longer a suitable 
guardian.  It was recommended that the attorney who had been 
assisting the mother with the guardianship be appointed 
custodian in-fact, pending a request to have him appointed as 
the successor-guardian of the estate.

In a March 2004 VA treatment entry, the veteran's 
psychiatrist noted that the veteran's mother stated she 
believed her son could handle his own financial affairs now 
and no longer needed a payee.  The psychiatrist observed the 
veteran to be adequately groomed, alert, oriented times 
three, and conversant; and with affect appropriate and 
congruent to his mood, which was not depressed.  Speech was 
goal-directed.  He expressed no overt delusions and no 
suicidal/homicidal thoughts, intent or plan.  The 
psychiatrist assessed that the veteran seemed to be more 
compliant in taking his medication and his symptoms were thus 
improving.  

VA examination conducted in April 2004 revealed the veteran 
to be oriented to person, place, time and situation.  He 
admitted obsessive thoughts about his father's death and his 
own divorce, but answered questions logically, relevantly, 
and coherently.  No loose, associated, tangential, or 
circumstantial thoughts were detected.  His speech was rapid 
but not slurred.  He expressed no suicidal thoughts.  Memory 
was in the defective range, but he was able to calculated 
serial 7s and give abstract interpretations to proverbs.  The 
examiner diagnosed schizophrenia residual with global 
assessment of functioning (GAF) of 55.  The examiner opined 
that the veteran was competent.

A second Field Examination was conducted in November 2004, at 
which time the Field Examiner noted that the RO had been 
contacted by the guardian of the veteran's estate at the 
behest of the County Judge.  The Judge was concerned that the 
VA had found the veteran to be competent, and observed that 
the veteran had been under a Court Guardianship for over 15 
years.  

The Field Examiner noted that since the veteran had been 
rated competent, he had received over $3100 per month in VA 
and Social Security Administration (SSA) payments.  
Nevertheless, and despite the fact his home has been paid off 
for years, the veteran made continuous requests for 
additional funds for food and household expenses and 
threatened suicide if he did not get the money.  The Judge 
ordered a police officer to the house to ensure the veteran 
was safe.  The veteran also purchased a vehicle and made a 
$3,000.00 down payment.  Then he decided he didn't want it 
and returned it, expecting a full refund.  The dealership had 
to contact the police department to control him.  

The Field Examiner reported that the Judge stated it was his 
opinion that guardianship was still required.  Both the Field 
Examiner and the Judge voiced concern over the veteran's 
inability to handle his finances.

In December 2004, the guardian of the veteran's estate filed 
a motion for psychiatric examination of the veteran based on 
several factors:

*	the veteran's history of threatening to commit suicide
*	the veteran cashed a check written by his homeowner's 
insurance company intended for repairs to his home, and 
spent it one items not used for home repair
*	the veteran was the cause of an automobile collision at 
a time when he was not carrying liability automobile 
insurance
*	the veteran accrued a cable bill in excess of $600.00 
purchasing pornography
*	the veteran stated to his guardian that the funds being 
held by the guardian belong to the veteran and he could 
take it out and burn it in the street if he chose to.

In March 2005, the veteran underwent VA examination.  The 
examiner observed the veteran to present as agitated, poorly 
groomed, and with angry mood and affect.  Eye contact was 
intense and he was nervous and restless during examination.  
He evidenced paranoid, probably delusional thinking regarding 
the guardian of his funds and blamed the guardian for his 
divorce and current difficulties with maintaining his 
household.  The veteran continued to express his belief that 
he should be able to put his money in a barrel and burn it if 
he wants to.  He externalized blame for his difficulties and 
appeared to have little insight.  He denied hallucinations 
and suicidal or homicidal ideation but was quick to become 
angry and agitated on the subject of his funds.  He was 
oriented in all spheres.  Memory was poor and he displayed 
difficulties with simple arithmetic.  Speech was rambling, 
circumstantial, and occasionally illogical.  He spoke with a 
loud tone and pressured rate.  Judgment was poor and the 
examiner observed that many of the veteran's decisions were 
driven by paranoid thinking regarding his guardian.  The 
examiner diagnosed schizophrenia, paranoid type and assigned 
a GAF of 35. 

Concerning his competency to manage his funds, the examiner 
observed that the veteran's statements regarding the amounts 
of his monthly bills varied from the Field Examiner's report 
and, while he reported spending $150.00 on clothing every 
month, did not appear to be wearing new clothing and his 
shirt was stained.  He stated he had five televisions in his 
house, all with cable, and that his cable bill was between 
$320.00 and $345.00 per month.  When asked why he had so many 
televisions, he stated he enjoyed watching television.  The 
examiner opined that the veteran was not displaying adequate 
judgment, reasoning ability, or foresight to be capable of 
managing his own affairs and VA funds.  However, the examiner 
also observed that the veteran's mental status might further 
deteriorate because of his paranoid ideation and antagonistic 
feelings for his guardian, and recommended a change in 
guardianship and increased psychiatric intervention.

A GAF scale, and a score assigned thereon, reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Richard v. 
Brown, 9 Vet. App. 266, 267, quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV) p. 32.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school). See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

VA treatment records show treatment for schizophrenia, 
paranoid type, polysubstance dependence, marijuana abuse in 
remission, cocaine abuse in remission, alcohol abuse with 
episodic drinking behavior, and a personal history of 
noncompliance with medical treatment.  In 2003 it was noted 
that he was still hearing voices.  In April 2004 he reported 
family stress due to the death of his father and his sister 
having cancer.  He stated he missed appointments in late 2004 
and early 2005 because transportation did not arrive.  The 
social worker found that the veteran's address and phone 
information was not correct.  In September 2005 he was found 
to be psychiatrically stable to his baseline with complaints 
of situational anxiety and depression.  He was noted to 
present with clear sensorium and to be alert and oriented.  
He exhibited good abstract ability and intelligence.  No 
suicidal ideation or homicidal ideation was reported and the 
psychiatrist found his judgment and insight to be good.

Notwithstanding the findings of stability in the September 
2005 and March 2004 VA treatment records, and the April 2004 
VA examination report, review of all of the evidence of 
record confirms the veteran is still incapable of personally 
handling his VA benefits. 

The results of the November 2003 and November 2004 Field 
Examinations and March 2005 VA examination provide 
significant and detailed evidence against the veteran's 
claim. These reports carefully compare the monies the veteran 
stated he received, owed, and needed with that which he paid 
out and for what he paid it.  There is no indication that the 
isolated findings in VA treatment records were formed with 
this knowledge.  The April 2004 VA examination report did not 
expressly include review of the veteran's claims folder.  
While the examiner did reference entries in VA treatment 
records, he did not mention the findings of the November 2003 
Field Examination report.  In contrast, the March 2005 VA 
examination was clearly based on review of the entire claims 
folder as well as examination of the veteran. 

The Board finds that the March 2005 VA examination report is 
more probative, as it is based on review of the entire 
record, to include the pleadings by the guardian of the 
veteran's estate, and the November 2003 and November 2004 
Field Examination reports, as well as VA treatment records.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The fact that the July and September 2005 VA treatment 
findings post-date the March 2005 VA examination report does 
not detract from the probative value of the March 2005 VA 
examination report.  The psychiatrist's observations were 
couched in the context of treating the patient, not conducted 
for the purpose of determining competency.  These entries do 
not show knowledge of the November 2003 and November 2004 
Field Examination reports or of the specifics or details of 
the veteran's actual handling of his finances. 

The veteran asserts that he is competent to manage his own 
funds, but has presented no medical evidence tending to 
establish that he is competent to manage his VA benefits.  
Rather, the medical evidence contains significant evidence 
against his claim-demonstrating that he was found 
incompetent from November 1985 through June 2004.  The April 
2004 VA examination finding of competency was based on an 
inadequate record.  And the resulting July 2004 rating 
decision finding he was competent produced in disastrous 
financial results.  The evidence shows that during the time 
period he was briefly found to be competent, he demonstrated 
such inadequate judgment, reasoning ability and foresight 
that the civil judge monitoring his case and his guardian 
requested re-examination due to such behaviors as repeated 
suicide threats and civil disturbance-demonstrating he was a 
potential danger to himself and requiring police dispatch on 
two occasions to ensure his safety and that of others.  
Ultimately his competency was revoked.

The veteran has stated he believes he is competent.  But his 
unsubstantiated lay assertions to the contrary are 
insufficient evidence to conclude he is competent. 38 C.F.R. 
§ 3.353(c); Sanders v. Brown, 9 Vet. App. 525 (1996).

As the evidence overwhelmingly establishes his lack of 
competence to manage his VA funds, the benefit-of-the-doubt 
doctrine does not apply and the veteran is not entitled to 
the presumption of competency. 38 C.F.R. § 3.353(d); see also 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Sanders v. Principi, 17 Vet. App. 329 (2003)


ORDER

The veteran is incompetent for VA purposes; his appeal is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


